DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


With respect to claim 3, the prior art fails to teach in combination with the rest of the limitations in the claim: “a frequency to voltage converter coupled to the first comparator circuit and configured to generate an output voltage having a voltage level corresponding to a frequency of the output signal; and
a second comparator circuit coupled to the frequency to voltage converter, the second comparator circuit configured to compare the output voltage to a threshold
voltage to generate an overpower signal representing a difference between the output voltage and the threshold voltage.”

Claims 4 and 5 are allowable due to their dependencies on claim 3.

With respect to claim 20, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the clear switch is controlled is controlled to turn on or off responsive to a change in a voltage level of the output signal, and wherein the electronic device further comprises:
a frequency to voltage converter coupled to the first comparator circuit and configured to generate an output voltage having a voltage level corresponding to a frequency of the output signal; and
a second comparator circuit coupled to the frequency to voltage converter, the second comparator circuit configured to compare the output voltage to a threshold voltage to generate an overpower signal representing a difference between the output voltage and the threshold voltage.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (U.S. Patent No. 9,236,800 B2).


With respect to claim 12, Tang et al. discloses a method for monitoring a power of a switching regulator, comprising: generating a reference voltage that is inversely proportional to a regulator voltage of the switching regulator (as shown in Fig. 5, there is a current share regulator at terminal 304 and inputted to the digital divider and then the digital comparator; col. 7, lines 15-35); generating an integrator voltage by integrating one or more regulator currents of the switching regulator; comparing the integrator voltage to the regulator voltage (as shown in Fig. 5, there is a current share regulator at terminal 304 and inputted to the digital divider and then the digital comparator; col. 7, lines 15-35); and generating an output signal in response to the integrator voltage exceeding the regulator voltage (col. 6, lines 59-66).

With respect to claim 13, Tang et al. discloses the method of claim 12, wherein the output signal is an oscillating signal (see output going to a pulse width modulator 18 shown in Fig. 1), and wherein the method further comprises: generating an output voltage corresponding to a frequency of the output signal (col. 7, lines 39-47); comparing the output voltage to a threshold voltage (col. 8, lines 65-67); and generating an overpower signal representing a difference between the output voltage and the threshold voltage (claim 4, lines 1-4).

With respect to claim 14, Tang et al. discloses the method of claim 13, further comprising: resetting, based on the output signal, an integrator that generates the integrator voltage based on the one or more regulator currents (see integrator 316 shown in Fig. 5).


With respect to claim 16, Tang et al. discloses the method of claim 13, further comprising: generating the threshold voltage by converting a digital configuration signal to an analog voltage (see converter 206 shown in Fig. 2).

With respect to claim 17, Tang et al. discloses the method of claim 12, further comprising: generating a first voltage by converting a digital configuration signal to an analog voltage (see converter 206 shown in Fig. 2), and wherein the reference voltage is directly proportional to the first voltage (col. 5, lines 51-64).

With respect to claim 18, Tang et al. discloses the method of claim 17, wherein generating the reference voltage comprises: dividing the first voltage by the regulator voltage (col. 5, lines 51-60).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (U.S. Patent No. 9,236,800 B2) in view of Poechmueller (U.S. Publication No. 2005/0216808 A1).


With respect to claim 1, Tang et al. discloses a power monitoring circuit, comprising:
a divider circuit (see digital divider circuit 306 shown in Fig. 5) configured to generate a reference voltage inversely proportional to a regulator voltage (as shown in Fig. 5, there is a current share regulator at terminal 304 and inputted to the digital divider and then the digital comparator; col. 7, lines 15-35);
an integrator circuit configured to integrate one or more regulator currents to generate an integrator voltage (see integrator 316 shown in Fig. 5); and
a first comparator circuit having a first input coupled to the divider circuit for receiving the reference voltage (see digital comparator 310 connected to integrator 316 shown in Fig. 5), and a second input coupled to the integrator for receiving the integrator voltage (see voltage 106 from the integrator shown in Fig. 5), the first comparator circuit configured to generate an output signal in response to the integrator voltage exceeding the reference voltage (col. 6, lines 59-66).
    Tang et al. does not disclose a clear switch coupled to the integrator, the clear switch configured to clear the integrator responsive to switching of the clear switch.
       Poechmueller discloses a clear switch coupled to the integrator, the clear switch configured to clear the integrator responsive to switching of the clear switch (para 0028, lines 1-9).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tang et al. to include a clear switch coupled to the integrator, the clear switch configured to clear the integrator responsive to switching of the clear switch as taught by Poechmueller to predictably use to improve power efficiencies.


With respect to claim 2, the combination of Tang et al. and Poechmueller discloses the power monitoring circuit of claim 1, wherein the clear switch is controlled to turn on or off responsive to a change in a voltage level of the output signal (see Poechmueller para 0028, lines 1-9).


With respect to claim 7, the combination of Tang et al. and Poechmueller discloses the power monitoring circuit of claim 1, wherein the divider circuit is configured to receive as an input a first voltage, a second voltage, and the regulator voltage (see Tang et al. digital divider circuit 306 shown in Fig. 5), and wherein the divider circuit is configured to generate an output having a voltage level representing a product of the first voltage and the second voltage divided by the regulator voltage (see Tang et al. as shown in Fig. 5, there is a current share regulator at terminal 304 and inputted to the digital divider and then the digital comparator; col. 7, lines 15-35).

With respect to claim 8, the combination of Tang et al. and Poechmueller discloses the power monitoring circuit of claim 7, wherein the divider circuit is an analog divider circuit (see Tang et al. col. 3, lines 55-65).


With respect to claim 9, Tang et al. discloses the power monitoring circuit of claim 7, further comprising: a digital-to-analog converter (DAC) coupled to the divider circuit, the DAC configured to receive a configuration signal and generate an analog version of a digital configuration signal as the first voltage (see Tang et al. col. 6, lines 50-58).

With respect to claim 10, the combination of Tang et al. and Poechmueller discloses the power monitoring circuit of claim 1, wherein the integrator circuit is a capacitor configured to receive the one or more regulator currents and generate the integrator voltage based on an amount of charge stored by the capacitor (see Tang et al. integrator 316 shown in Fig. 5; see capacitors C4 and C5 shown in Fig. 3).

With respect to claim 11, the combination of Tang et al. and Poechmueller discloses the power monitoring circuit of claim 1, wherein the clear switch is controlled by a periodic signal that turns the clear switch on for a predetermined amount of time with a predetermined frequency (see Poechmueller para 0028, lines 1-9).


With respect to claim 19, Tang et al. discloses an electronic device comprising: 
a switching regulator (as shown in Fig. 5, there is a current share regulator at terminal 304 and inputted to the digital divider and then the digital comparator; col. 7, lines 15-35); and a power monitoring circuit, comprising: a divider circuit configured to generate a reference voltage inversely proportional to a regulator voltage of the switching regulator (see digital divider circuit 306 shown in Fig. 5); an integrator circuit configured to integrate a regulator current of the switching regulator to generate an integrator voltage (see integrator 316 shown in Fig. 5); and a comparator circuit having a first input coupled to the divider circuit for receiving the reference voltage (see digital comparator 310 connected to integrator 316 shown in Fig. 5), and a second input coupled to the integrator for receiving the integrator voltage (see integrator 316 shown in Fig. 5), the first comparator circuit configured to generate an output signal in response to the integrator voltage exceeding the reference voltage (col. 6, lines 59-66).
Tang et al. does not disclose a clear switch coupled to the integrator, the clear switch configured to clear the integrator responsive to switching of the clear switch.
Poechmueller discloses a clear switch coupled to the integrator, the clear switch configured to clear the integrator responsive to switching of the clear switch (para 0028, lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tang et al. to include a clear switch coupled to the integrator, the clear switch configured to clear the integrator responsive to switching of the clear switch as taught by Poechmueller to predictably use to improve power efficiencies.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (U.S. Patent No. 9,236,800 B2) in view of Poechmueller (U.S. Publication No. 2005/0216808 A1) as applied to claims1, 2, 7-11 and 19 above and further in view of Belet (U.S. Publication No. 2013/0314101 A1).

 With respect to claim 6, the combination of Tang et al. and Poechmueller discloses the power monitoring circuit of claim 2.
The combination of Tang et al. and Poechmueller does not disclose further comprising: A flip-flop coupled to the first comparator circuit, the flip-flop configured to receive the output signal and to store the received output signal.
   Belet discloses a flip-flop coupled to the first comparator circuit, the flip-flop configured to receive the output signal and to store the received output signal (para 0070, lines 1-9).
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tang et al.  and Poechmueller to include A flip-flop coupled to the first comparator circuit, the flip-flop configured to receive the output signal and to store the received output signal as taught by Belet to allow for more reliability and easier to analyze.

    


With respect to claim 15, the combination of Tang et al. and Poechmueller discloses the method of claim 13.
The combination of Tang et al. and Poechmueller does not disclose further comprising: storing the generated output signal in a flip-flop.
Belet discloses disclose further comprising: storing the generated output signal in a flip-flop.
 (para 0070, lines 1-9).
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tang et al. and Poechmueller to include storing the generated output signal in a flip-flop as taught by Belet to allow for more reliability and easier to analyze.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866